        Case 3:19-cv-00553-SDD-RLB            Document 29       03/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

KARL WATLINGTON, PATRICK                         CIVIL ACTION NO.: 3:19-cv-00553
WATLINGTON, SCOTT DERANGER
AND NICHOLAS DERANGER                            DISTRICT JUDGE: SHELLY D. DICK

VERSUS                                           MAGISTRATE JUDGE: RICHARD L.
                                                 BOURGEOIS, JR.
KNIGHT GLOBAL TRUCKING, LLC
AND JULIO FUENTES                                JURY TRIAL

                                         RULING

       After considering the foregoing Motion for Partial Summary Judgment filed by

defendant, Knight Global Trucking, LLC:

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Knight Global

Trucking, LLC’s Motion for Partial Summary Judgment is GRANTED and that plaintiff, Karl

Watlington’s, claims for the alleged independent or direct negligence of Knight Global Trucking,

LLC, including but not limited to for “failing to properly train and supervise its driver” Julio

Fuentes, all as set forth in Paragraph 11 of the Second Supplemental and Amending Petition for

Damages herein, are hereby DISMISSED, WITH PREJUDICE.

       Plaintiff remains free to pursue his negligence claims against defendant, Julio Fuentes, in

which Knight Global Trucking, LLC may be held vicariously liable as his employer.

    Signed in Baton Rouge, Louisiana the 5th day of March, 2021.




                                      S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
